Citation Nr: 1742459	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to February 4, 2015, and a rating in excess of 50 percent thereafter for a mood disorder with depressive features, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1990 to June 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued the 30 percent disability rating for mood disorder with depressive features, to include anxiety disorder.  In February 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010.

In March 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In July 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., to obtain outstanding records and a VA examination.  After accomplishing further action, the AMC continued to deny a rating in excess of 30 percent (as reflected in a September 2013 supplemental SOC (SSOC)) and returned the claim to the Board in October 2013.

Following a February 4, 2015, VA examination that appears to have been ordered sua sponte by the RO, in a June 2015 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective February 4, 2015.  As higher ratings before and after that date are assignable, and a veteran is presumed to seek the maximum, available benefit for a disability, the claim for a higher rating at each stage remains before the Board (as reflected on the title page).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2016, the Board remanded the claim on appeal to the RO, via the AMC in Washington, D.C., to obtain outstanding VA treatment records.  After accomplishing further action, the AMC continued to deny a rating in excess of 30 percent prior to February 4, 2015, and in excess of 50 percent thereafter (as reflected in a November 2016 SSOC) and returned the claim to the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.   All records has been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Prior to February 4, 2015, the Veteran's psychiatric symptoms primarily included  anxiety, depressed mood, panic attacks, mild memory loss, sleep impairment, decrease in concentration; collectively, these symptoms are of the type and extent, frequency or severity that are indicative of no more than occupational and social impairment with mild to moderate deficiencies in some areas such as occasional decrease in work efficiency and family relations.

3.  Since February 4, 2015, the Veteran's psychiatric symptoms have continued to include  symptoms such as anxiety, depressed mood, panic attacks, mild memory loss, sleep impairment, and decrease in concentration; with additional symptoms of mood swings and feelings of suspicion; collectively, these symptoms are of the type and extent, frequency or severity that are indicative of no more than occupational and social impairment with mild to moderate deficiencies in some areas such as occasional decrease in work efficiency and family relations.

3.  The schedular criteria are adequate to evaluate the Veteran's mood disorder with depressive features, to include anxiety disorder, at all pertinent points, and no claim of unemployability due to this disability has been raised.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for mood disorder with depressive features, to include anxiety disorder, prior to February 4, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 -4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9434-9435 (2016).

2.  The criteria for a rating in excess of 50 percent for mood disorder with depressive features, to include anxiety disorder, from February 4, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 -4.7, 4.125, 4.126, 4.130, DC 9434-9435 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a September 2009 pre-rating letter sent to the Veteran in connection with his claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claims are the lay statements from the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the March 2011 Board hearing, the undersigned identified the claim on appeal as that herein decided.  Information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless. After the hearing, the Board sought further development of the claim, as the result of which additional evidence was added to the claims file.   Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As indicated above, in July 2013 and June 2016, the Board remanded the claim on appeal for additional development, and the record reflects initial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  

In June 2013, the Board instructed the AOJ to obtain all outstanding records of evaluation of and/or treatment for the Veteran's mood disorder from the VAMC Manchester, which were associated with the claims file in August 2013; send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that was not currently of record, which was sent in July 2013; and schedule the Veteran for a new VA mental disorder examination, which was completed in September 2013.  The Veteran did not provide any further authorization forms, and no private medical records were identified r submitted. There is no indication that there is existing pertinent evidence outstanding to obtain or submit.

In June 2016, the Board instructed the AOJ to obtain all outstanding records of evaluation of and/or treatment for the Veteran's mood disorder from the Manchester VAMC , and all federal facilities, dated since November 29, 2010, such records were associated with the claims file in June 2016; and send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that was not currently of record, which was sent in June 2016.  Again, no additional treatment source was identified.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increased rating claim, the Board must consider the applicability of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings may be warranted.  

The Veteran mood disorder with depressive features, to include anxiety disorder has been rated 30 percent disabling from November 16, 2006, to February 4, 2015, and as 50 percent disabling thereafter, and the ratings assigned under 38 C.F.R. § 4.130, DC 9434-9435.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; in difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of the condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the revised DSM-5, which among other things, eliminates GAF scores, applies to claims certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug. 4, 2014).]

Turning to the relevant evidence of record, VA treatment records dated in March 2007 reflect an assessment of anxiety disorder that the examiner opined started as an adjustment disorder, but seemed to take on more.  The examiner did not find evidence of psychotic ideation.  The Veteran reported that he worked as a federal agent, however, there were days that he did not want to go to work and he could not do a lot of travel due to his medical condition.  He reported that he is always "pissed off;" had sweaty palms; difficulty sleeping; and had anxiety attacks where his heart races.  The Veteran denied suicidal thoughts and stated that he worried about a lot of things. 

A June 2007 VA examination report notes diagnoses of mood disorder with depressive features due to residual effects of status post pilonidal cystectomy, and anxiety disorder with generalized anxiety due to status post pilonidal cystectomy; and a GAF score at 55.  The examiner observed that the Veteran's affect was appropriate to his mood; he was orientated to time and place; his ability for abstract and insightful thinking was within normal limits; his long term memory was intact; his thought process was primarily goal directed; and there was no indication of depersonalization or derealization.  The Veteran displayed mild problems with attention and concentration which resulted in mild problems with short-term memory.  The examiner further noted that the Veteran continued to socialize, but his medical condition rendered some difficulties in social and occupational functioning such as moderate problems with employment and social functioning, although he was noted to have a few friends.  The examiner opined that the Veteran's psychiatric symptoms were in moderate range with ongoing frequency.  The examiner also stated that there was no inappropriate behavior reported or observed, the Veteran was able to maintain his personal hygiene and daily responsibilities, and he had no problems with alcohol substance abuse or dependence.  

During the June 2007 examination, the Veteran reported irritability; low energy; normal appetite; decrease in sex drive; depression and anxiety primarily related to his medical condition [service-connected pilonidal cystectomy]; no suicidal and homicidal ideation; no obsessions; no hallucinations or illusions; and no delusions.  The Veteran also stated that he was easily angered and gets six hours of "unsettled" sleep.  The Veteran further reported that he was fully employed and missed about 10 days of work per year because of his depression and anxiety regarding his physical and medical condition.  He stated that his condition affects the things that he is supposed to be doing, and as far as social impact, he cannot do his hobbies and recreational activities as he lived a very active lifestyle prior to his medical condition.  

VA treatment records dated in In March 2008 reflect a notation of anxiety disorder, but the examiner noted that there may also be a component of bipolar spectrum.  The Veteran reported anxiety that occurred at least twice a week; feelings of worry about work and various issues; periods of increase in goal-directed activity; racing thoughts and talking fast; an increase in risk-taking activity; increase in sexual interest; periods where he had difficulty getting things done and feeling depressed; and difficulty sleeping.  He also reported that his memory had been getting worse over the past six weeks.

VA treatment records dated in June 2008 reflect an assessment of anxiety disorder, and the examiner noted a prior assessment that indicated that there may be a component of bipolar spectrum as the Veteran appeared almost hypomanic.  However, the examiner stated that this could be his personality as well.  The examiner found that bipolar disorder is unlikely, and he thought that the impulsivity and high intensity were more character traits than pathological mood disorder traits.  The examiner stated that the Veteran had a mood/anxiety disorder related to the effects of pilonidal cyst with ongoing stress that affects almost every part of his life.  The examiner stated that the Veteran seemed to experience anxiety and mood changes in response to how his medical condition affected him.  The examiner observed the Veteran's affect to be broad, somewhat anxious, appearing; his mood was stressed; and no suicidal and homicidal ideation.  The examiner found no safety issues.  The Veteran reported that he was frustrated that he could not do the things that he would like to do; had difficulty sleeping; racing thoughts; impulsive buying; increased sexual interest; memory problems; panic attacks; and anxiety attacks that occurred at least twice a week.  

In August 2009, VA treatment records reflect that the examiner found that the Veteran suffered from mood disorder, NOS, with anxiety symptoms as related to his medical condition and assigned a GAF of 51.  The examiner noted that the Veteran was seen in March 2007, June 2007, and March 2008 for treatment related to his mood disorder.  The examiner observed that the Veteran's affect was constricted; his mood was anxious, elated, expansive, depressive, and dysphoric; he was easily distracted; he was intact to person, time, and place; and was able to maintain minimal personal hygiene.  He noted that the Veteran's recent memory was mildly impaired; immediate memory was moderately impaired; and remote memory was normal.  The examiner noted that the Veteran had no delusions; no hallucinations; no inappropriate behavior; no obsessive/ritualistic behavior; and no homicidal or suicidal thoughts.  The examiner noted that the Veteran was preoccupied with his condition and how it affected him mentally, which mainly triggered spells of depression and anxiety.  The Veteran reported ongoing active depression; anxiety; worries; low energy level; periods of panic (heart pounding on a once a week basis); sleep disturbances that manifested as waking up twice per night; feelings of restlessness; irritability; problems with intimacy; and feelings of worthlessness.  His problems with activities of daily living were noted as slight for household chores; slight with shopping; a moderate problem with engaging in sports/exercise; a slight problem with traveling; and moderate problem with other recreational activities.  He was noted to be able to handle money and payments, and was employed.     

An August 2009 VA examination report confirms a diagnosis of mood disorder, not otherwise specified (NOS), with anxiety symptoms as related to his medical condition.  The examiner observed that the Veteran had no inappropriate behavior; no obsessive/ritualistic behavior; no presence of homicidal or suicidal thoughts; and no delusions and hallucinations.  He was intact to person, time, and place; and appeared to be preoccupied with his condition and how it affected him mentally, mainly triggering spells of depression and anxiety.  The examiner noted that the Veteran continued to have active depressive symptoms with episodes of panic.  The examiner also noted that his surgeries left him more frustrated and his reported pain was an additional factor which resulted in his feeling depressed. 

During the August 2009 examination, the Veteran reported ongoing depression; anxiety; worries; low energy levels; periods of panic (heart pounding on a weekly basis); sleep disturbances manifesting as waking up twice per night; feelings of restlessness; irritability; problems with intimacy; feelings of worthlessness; weight gain; and having periods of racing thoughts.  On a scale of zero to nine (nine would be severe) the Veteran placed himself at a five to measure his depression.  The Veteran reported panic attacks once a week manifested as heart pounding and tightness in his chest that would last, on an average, five minutes.  His mood was described as anxious, elated, expansive, depressed, and dysphoric.  He appeared to be easily distracted, and complained of having short attention span.   The Veteran further reported that he had periods of lack of motivation caused by his pain and his depression.  He reported that he was employed as a federal agent, worked fulltime, and did not lose days from work in the last 12-month period as a result of his psychiatric symptoms.  When asked about his problems with daily living, the Veteran reported he had a slight problem with household chores; slight problem with shopping; moderate problem with engaging in sports; slight problem traveling; slight problem with driving; and moderate problem with recreational activities.  

During his March 2011 Board hearing, the Veteran testified that he had self-described chronic depression; anxiety; worry; memory loss; slow level of energy; periods of panic attacks; sleep disturbances (where he would wake up twice per night); restlessness and being on the edge; easily irritable with a quick temper; and problems with intimacy due to his medical condition.  The Veteran testified that he was employed in a supervisory position and he did not have a relationship with the people he worked with.  When asked if he got angry and irritable at his job, he stated that he tried not to and that he would go into his office and shut his door.  He testified that he was employed at his job for over 15 years.  He testified that he never received a written reprimand, but has been spoken to.  For example, his boss told him that he needed to relax and calm down.  He testified that he tried to avoid conflict as much as possible.  He testified that he had one friend and got irritable and quick-tempered around his family.  He testified that he "yells at everyone" and felt lethargic and lazy.  He stated that he did not have psychiatric treatment since August 2009.  When asked if his condition stayed the same, or got worse since his last VA examination in August 2009, the Veteran reported that his irritability has worsened, as well as his energy level.  

A September 2013 VA examination notes a diagnosis of depressive disorder, NOS.  The examiner noted that the diagnosis replaced the previous diagnosis of mood disorder, NOS, but accounted for the same symptoms and condition.  The examiner explained that since the mood disorder, NOS due to a general medical condition diagnosis was intended for mood symptoms that are a direct physiological consequence of the medical illness, it did not apply in this case, because the Veteran's mood symptoms were related to the chronic discomfort and limitations associated with his pilonidal cyst condition, rather than a direct physiological result of the residual cyst symptoms.  The Veteran was also assigned a GAF score at 61.  

The examiner observed that the Veteran had mostly mild, and occasionally moderate, symptoms of anxiety and depression that led to generally mild impairment in social and occupational functioning.  The Veteran was noted to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner observed that his appearance was well groomed; good eye contact; pleasant and appropriate attitude; anxious mood; linear/logical thoughts; no delusions; no hallucinations; no suicidal and homicidal ideations; and good judgment.  The examiner noted that the Veteran was capable of managing his financial affairs.  The examiner opined that there was no evidence of significant change in overall severity of his depression and anxiety since his last examination.  The examiner stated that the Veteran's subjective experience of irritability and memory problems have worsened, but without apparent change in functioning.  The examiner stated that he had been consistently doing well at both his full-time and part-time jobs, and had several meaningful relationships.  The examiner stated that the Veteran estimated that he called in sick to his job five to six times over the past year due to not feeling like going to work, but otherwise, his job performance was good.  The examiner noted that he had not been in any type of treatment for his depression and anxiety since his last examination.

During the September 2013 examination, the Veteran reported that his marriage to his wife of 14 years was "average," and that he believed that his depression led him to be very irritable at home, which caused some issues in the family.  He stated that he had longstanding family issues, and his step-father was very abusive to him when he was young, which led to his current anger with his extended family.  He described a "fine" relationship with his three sons, and stated that he had one or two friends, one of whom he was very close to.  He stated that he had friends at work but did not socialize with them outside of work.  He continued to be employed as a federal agent and stated that his performance at work was "fine."  He did not believe that his boss had any problems with him, but a year prior to the time of the examination, had some conflict with a supervisor.  He stated that he sometimes called in sick because there were days he did not want to go to work for emotional reasons.  The Veteran denied any mental health services, including psychotropic medication, since his last examination.  He stated that he was hesitant to pursue services due to the nature of his job.  

In regard to his symptomatology, the Veteran reported that his anxiety symptoms "come out of nowhere;" that he felt nervous and tense a lot; he worried more than most people about safety issues (he felt due to the nature of his profession); and denied excessive worry in general.  He reported that his anxiety symptoms have stayed about the same over the past few years.  He reported that his depression mood was variable; he was easily irritated and felt depressed sometimes for a couple of days at a time.  He reported that his motivation during those days was very low; he felt down about his weight; and his energy was low; and he was easily irritated.  He reported that he had anxiety attacks that lasted one to two minutes, but no full blown panic attacks.  He reported that is sleep is poor due to trouble falling asleep and frequent awakening.  He stated that he wakes up two to three times each night and averages five to six hours of disrupted sleep each night.  He reported that he struggled to remember recent events (such as appointments) and felt that his memory problems have worsened over the past few years.  He stated that his concentration was "okay" for single tasks, but he was easily distracted.  He denied that he liked things regimented and reported good impulse control.  He stated that he had occasional verbal outburst at home where he would raise his voice and curse, however, denied any physical aggression.  He stated that he was able to help out around the house as needed with chores and childcare; denied problems with personal hygiene; denied problems with shopping/errands (with the exception of avoiding large crowds); and reported that he got easily irritated while driving.    

A February 2015 VA examination report notes diagnoses of unspecified depressive disorder, mild to moderate, with mixed features; and unspecified trauma and/or stressor-related disorder.  The examiner stated that the stressor was severe child/adolescent physical abuse by the Veteran's stepfather.  The examiner stated that his stressor-related disorder was related to his unspecified depressive disorder because the childhood abuse caused some of his depression.  Thus, he found that both diagnoses were interrelated.  The examiner found that the Veteran's occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner found that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The examiner observed that his appearance was appropriate; his behavior was tense and he had difficulty sitting still; his speech was rapid; his mood was anxious, depressed, and irritable; his affect was congruent with his mood; his perceptions did not reflect depersonalization, derealization, hallucinations, illusions; his thought process was goal directed; his thought content had no preoccupations, obsessions, delusions, and suicidal or homicidal ideations; he was oriented to person, time, and place; and he had mild problems with attention.   

During the February 2015 examination, the Veteran reported that he had difficulty sleeping; he had "up and down" depression with mood swings; he had anxiety "a good percentage of the time" and had anxiety attacks twice per week; he was irritable and angry; experienced loneliness and isolation; lack of motivation; mild memory loss; and had a consistent appetite.  He reported that he did not have any type of psychiatric treatment.  He stated that he was a good worker; helped out with household chores and childcare; had no hobbies; had one close friend; and good but distant relationships with immediate family, with the exception of his stepfather who severely physically abused him.    

Considering the pertinent evidence of record in light of the applicable rating criteria and rating , the Board finds that a rating in excess of 30 percent for the period prior to February 4, 2015, or a rating in excess of 50 percent from that date, is not warranted.  

The Board notes, at the outset,  that, in addition to service-connected mood disorder with depressive features, to include anxiety disorder, the medical evidence above reflected a diagnosis of unspecified trauma and/or stressor-related disorder as well as a possibility of the Veteran falling in the bipolar spectrum.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the Board finds that the evidence does not clearly distinguish the symptoms of the Veteran's service-connected mood disorder with depressive features, to include anxiety disorder from his stressor-related disorder symptoms.  The February 2015 VA examiner specifically noted that his depressive disorder and his stressor-related disorder were interrelated.  Thus, consistent with Mittleider, the Board will afford the Veteran the benefit of the doubt, and attribute all of the Veteran's psychiatric symptoms to his service-connected mood  disorder with depressive features, to include anxiety disorder, for the purposes of assessing the severity of that disability. 

For the period prior to February 4, 2015, the evidence reflects that the Veteran experienced symptoms suggestive of the level of impairment contemplated in the 30 percent rating for occupational and social impairment with mild deficiencies in areas such as occasional decrease in work efficiency, family relations, and mood.  The Veteran exhibited depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss.  The Veteran also endorsed having problems with intimacy, irritability, concentration problems, anger, low energy levels, and impulse behaviors.  Mental health treatment records, as well as VA examination reports, reflect that the Veteran's symptoms were mild to moderate; with mild to moderate anxiety and depression; he was generally functioning satisfactorily; there were no concerns for safety issues as he did not reveal any suicidal or homicidal ideation; he was able to maintain his personal hygiene, finances, and daily responsibilities; and his behavior was appropriate with no obsessive/ritualistic behavior.  He maintained orientation to time, place, and person, and had no indications of depersonalization or derealization.  His attention, concentration, and short-term memory loss was noted as "mild."  He reported no full blown panic attacks and was never on medication for his psychiatric symptoms.  

Although the March 2008 examiner noted an increase in risk-taking activity and sexual interest with periods of racing thoughts and "talking fast," the June 2008 examiner found it unlikely that the Veteran had bipolar, and found the impulsivity and high intensity signs as more character traits than a pathological mood disorder.  

The September 2013 VA examination report reflects similar symptoms and conclusions as his prior VA examinations and mental health treatment. Furthermore, the examiner found no evidence of significant change in the Veteran's overall severity of his depression and anxiety since his last examination (August 2009).  

Based on the evidence above, the Board finds that a rating in excess of 30 percent for service-connected mood disorder with depressive features, to include anxiety disorder is not warranted for the period prior to February 4, 2015.  His medical treatment records and VA examination reports reflect no more than mild to moderate anxiety and depressive symptoms.  Although the Veteran had a decrease in work efficiency and reported an "average" marriage with some issues with family (irritability towards his children), these symptoms did not disturb his ability to generally function satisfactorily.  He was able to maintain his personal hygiene and was able to control his finances.  Although he did not have many close friends, he consistently had at least one friend he considered close, and maintained a relationship with his family, albeit with issues.  His daily activity problems were mild to moderate and he was noted to be able to groom, bath, and dress with no issue.  The Veteran never indicated he had suicidal or homicidal ideation.  At no time did he have hallucinations, delusions, inappropriate behavior, and obsessive/ritualistic behavior.  His judgment was considered good, and although he displayed some impulsive and high intensity behavior, the examiner found that this was part of his personality.  His thoughts remained linear and goal-oriented.  

Thus, the record presents no basis for assignment of a rating for mood disorder, with depressive features, to include anxiety disorder greater than the 30 percent assigned for the period prior to February 4, 2015.  As noted, a rating in excess of 30 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgement; abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effect work and social relationships.  The Board finds that prior to February 4, 2015; the Veteran did not manifest symptoms of the type, and extent, frequency, and/or severity contemplated by the next higher, 50 percent schedular rating.  
The Board further notes that no of the  assigned GAF scores of 51, 55, and 61, alone, provide a basis for assignment of a rating higher a 30 percent rating for the period prior to February 4, 2015  Under the DSM-IV, GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  As stated above, GAF scores are not dispositive, and rather, must be considered in light of the actual symptoms of the Veteran's disorder.  Here, the Veteran exhibited GAF scores of 51, 55, and 61, during which time he endorsed chronic sleep impairment, depression, anxiety, and irritability.  The GAF scores are therefore consistent with the other evidence, which, for the reasons expressed above, warrant  a rating of 30 percent, but not higher, for the period prior to  February 4, 2015.

As for the  period since February 4, 2015, the evidence shows that a rating in excess of 50 percent also is not warranted. On February 2015 VA examination, the  examiner noted a diagnosis of unspecified trauma and stressor-related disorder that he could not separate from his depressive disorder.  The Veteran's symptoms were consistent with the evidence above, with the exception of a report of suspiciousness, a report of mood swings, and an increase in difficulty in establishing and maintaining effective work and social relationships.  The Veteran did not have any preoccupations, obsessions, delusions, and suicidal or homicidal ideations.  His judgment remained good and his thoughts goal directed.  He was oriented to person, place, and time.  His anxiety attacks increased to twice a week.  The examiner found that the Veteran was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Based on the only evidence pertinent to the period from February 4, 2015 forward, the February 2015 VA examination, the Board finds that the record presents no basis for assignment of a rating for mood disorder, with depressive features, to include anxiety disorder, greater than the 50 percent assigned.  As noted, a rating in excess of 50 percent would require occupational and social impairment with deficiencies in most areas; suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  During the February 2015 examination, the Veteran reported an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He described normal routine behavior; anxiety attacks twice per week; no suicidal ideation; clear speech; he was oriented to time, place, and person; and maintained his hygiene.  These symptoms of the type, and extent, frequency, and/or severity appropriately align with no more than the assigned  of 50 percent under the General Rating Formula criteria.  

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 30 percent rating, the 50 percent rating, as well as higher 70 percent and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.   See Vazquez-Claudio and Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested sufficient symptoms of the type, and extent, frequency or severity, as appropriate, to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by at least the next higher, 50 percent rating prior to February 4, 2015, or the level of impairment contemplated by at least the next higher, 70  percent rating from that date.   It follows that the criteria for any even higher rating during either period likewise are not met.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that, at no pertinent point has the Veteran's mood disorder, with depressive features, to include anxiety has been shown to reflect so exceptional or so unusual a picture as to render the schedular criteria for rating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected mood disorder, with depressive features, to include anxiety disorder, at all pertinent points. The Veteran's symptoms, as discussed above, are all contemplated by the appropriate rating criteria under the General Rating Formula.  Specifically, the General Rating Formula provides compensation based upon the extent to which all psychiatric symptoms result in social and occupational impairment.  The criteria in the General Rating Formula include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed, and Veteran has not demonstrated or alleged any symptomatology that falls outside the scope of the applicable criteria.  In short, the rating schedule fully contemplates the type and extent, frequency or severity of described symptomatology associated with mood disorder, and provides for higher ratings based on more significant impairment.  Notably, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's mood disorder, with depressive features, to include anxiety disorder is appropriately rated as a single disability, and, except as medically indicated otherwise, his symptoms have been considered in the evaluation of the disability.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance so as to render the schedular rating criteria for evaluating the disability inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

As the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of a higher, extra-schedular rating are not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that if a claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the Veteran is employed full-time.  There is no evidence or argument that the Veteran's service-connected mood disorder, with depressive features, to include anxiety, alone, has actually or effectively rendered him unable to obtain or retain substantially gainful employment at any point pertinent to the current claim.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to his  mood disorder, with depressive features, to include anxiety has not been raised in conjunction with the current claim for higher rating, and need not be addressed herein. 

For all the foregoing reasons, the Board finds there is no basis for further staged rating of the disability, and that a rating in excess of 30 percent prior to February 4, 2005, and a rating in excess of 50 percent from that date, for service-connected mood disorder with depressive features, to include anxiety disorder, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a disability rating in excess of 30 percent prior to February 4, 2015, and a rating in excess of 50 percent thereafter for a mood disorder with depressive features, to include anxiety disorder, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


